


Exhibit 10.56

 

SECOND AMENDED & RESTATED KEMET CORPORATION

 

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

SECOND AMENDED & RESTATED KEMET CORPORATION

DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

1.1

ACCOUNT

1

1.2

AGREEMENT

1

1.3

BENEFICIARY

1

1.4

BOARD

1

1.5

CHANGE IN CONTROL

2

1.6

CODE

2

1.7

COMPENSATION

2

1.8

COMPENSATION DEFERRAL ACCOUNT

2

1.9

COMPENSATION DEFERRALS

2

1.10

DISABILITY

2

1.11

EFFECTIVE DATE

2

1.12

ELECTION FORM

2

1.13

ELIGIBLE EMPLOYEE

2

1.14

EMPLOYER

2

1.15

EMPLOYER CONTRIBUTION CREDIT ACCOUNT

2

1.16

EMPLOYER CONTRIBUTION CREDITS

3

1.17

ENTRY DATE

3

1.18

PARTICIPANT

3

1.19

PERFORMANCE-BASED COMPENSATION

3

1.20

PLAN

3

1.21

PLAN YEAR

3

1.22

SEPARATION FROM SERVICE

3

1.23

SPECIFIED EMPLOYEE

3

1.24

TRUST

3

1.25

TRUSTEE

3

1.26

VALUATION DATE

4

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1

REQUIREMENTS

4

2.2

RE-EMPLOYMENT

4

2.3

CHANGE OF EMPLOYMENT CATEGORY

4

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3

CONTRIBUTIONS AND CREDITS

 

3.1

PARTICIPANT COMPENSATION DEFERRALS

4

3.2

EMPLOYER CONTRIBUTION CREDITS

6

3.3

CONTRIBUTIONS TO THE TRUST

6

 

ARTICLE 4

ALLOCATION OF FUNDS

 

4.1

INVESTMENT AUTHORITY OVER ACCOUNT

7

4.2

ACCOUNTING FOR DISTRIBUTIONS

7

4.3

SEPARATE ACCOUNTS

7

4.4

DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS

7

4.5

EXPENSES AND TAXES

9

 

ARTICLE 5

ENTITLEMENT TO BENEFITS

 

5.1

PAYMENT DATES

9

5.2

UNFORESEEABLE EMERGENCY DISTRIBUTIONS

10

5.3

DEATH; DISABILITY

10

5.4

FORFEITURES

11

 

ARTICLE 6

DISTRIBUTION OF BENEFITS

 

6.1

AMOUNT

11

6.2

METHOD OF PAYMENT

11

6.3

ACCELERATIONS

12

6.4

DEATH OR DISABILITY BENEFITS

12

6.5

DELAYS

12

6.6

PAYMENT OF BENEFITS

13

 

ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

 

7.1

DESIGNATION OF BENEFICIARIES

13

7.2

INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES

13

 

ARTICLE 8

ADMINISTRATION

 

8.1

ADMINISTRATIVE AUTHORITY

14

8.2

LITIGATION

15

 

ii

--------------------------------------------------------------------------------


 

8.3

CLAIMS PROCEDURE

15

 

ARTICLE 9

AMENDMENT

 

9.1

RIGHT TO AMEND

18

9.2

AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN

18

 

ARTICLE 10

SUSPENSION OR TERMINATION OF THE PLAN

 

10.1

EMPLOYER’S RIGHT TO SUSPEND PLAN

19

10.2

AUTOMATIC TERMINATION OF PLAN

19

10.3

TERMINATION AND LIQUIDATION OF THE PLAN

19

 

ARTICLE 11

THE TRUST

 

11.1

ESTABLISHMENT OF TRUST

19

 

ARTICLE 12

MISCELLANEOUS

 

12.1

LIABILITY OF EMPLOYER; LIMITATIONS ON LIABILITY OF EMPLOYER OR EMPLOYER

20

12.2

CONSTRUCTION

20

12.3

SPENDTHRIFT PROVISION

20

12.4

DISTRIBUTION TIMING

21

12.5

AGGREGATION OF EMPLOYERS

21

12.6

AGGREGATION OF PLANS

21

12.7

USERRA

21

12.8

TAX WITHHOLDING

21

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED & RESTATED KEMET CORPORATION

DEFERRED COMPENSATION PLAN

 

RECITALS

 

By executing the attached Adoption Agreement (the “Agreement”), the Employer, as
identified in the Agreement, adopted the Amended & Restated KEMET Corporation
Deferred Compensation Plan (the “Plan”) effective as provided in the Agreement.
The Employer hereby amends and restates the Plan effective December 31, 2008. 
This Plan is intended to offer a select group of the Employer’s management or
highly compensated employees an opportunity to elect to defer the receipt of
compensation in order to provide deferred compensation benefits taxable pursuant
to section 451 of the Internal Revenue Code of 1986, as amended (the “Code”),
and to provide a deferred compensation vehicle to which the Employer, in its
discretion, may credit certain amounts on behalf of participants.  The Plan is
intended to be a “top-hat” plan (i.e., an unfunded deferred compensation plan
maintained for a select group of management or highly-compensated employees)
under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  The Plan also is intended to comply
with the requirements of Code section 409A and any authoritative guidance issued
under that section.  Participation in this Plan shall not be construed to create
an employment contract between any Participant and the Employer.

 

Accordingly, the following Plan is adopted.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in the Plan or the Agreement, the following terms shall have the
meanings as set forth in this Article unless a different meaning is clearly
required by the context.

 

1.1                                 ACCOUNT means the balance credited to a
Participant’s or Beneficiary’s Plan account, including amounts credited to the
Participant’s Compensation Deferral Account (if any) and the Participant’s
Employer Contribution Credit Account (if any) and deemed income, gains and
losses (as determined by the Employer, in its discretion) credited to those
Accounts (if any).  A Participant’s or Beneficiary’s Account shall be determined
as of the date of reference.

 

1.2                                 AGREEMENT means the Adoption Agreement for
the Plan that was executed by the Employer.

 

1.3                                 BENEFICIARY means any person or persons so
designated in accordance with the provisions of Article 7.

 

1.4                                 BOARD means the Employer’s Board of
Directors, or a committee of the Employer’s Board of Directors duly authorized
to make determinations and act for the Board under this Plan.

 

1

--------------------------------------------------------------------------------


 

1.5                                 CHANGE IN CONTROL means a change in the
ownership or effective control of the Employer within the meaning of Code
section 409A and IRS guidance under Code section 409A.

 

1.6                                 CODE means the Internal Revenue Code of 1986
and the Treasury regulations and other authoritative guidance issued under the
Code, as amended from time to time.

 

1.7                                 COMPENSATION means the cash remuneration
paid by the Employer to an Eligible Employee with respect to his or her service
for the Employer (as determined in accordance with the Agreement).

 

1.8                                 COMPENSATION DEFERRAL ACCOUNT is described
in Section 3.1.

 

1.9                                 COMPENSATION DEFERRALS is described in
Section 3.1.

 

1.10                           DISABILITY means a period of disability during
which the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Employer or (iii) is determined to be totally disabled by the Social Security
Administration.

 

1.11                           EFFECTIVE DATE means the effective date of this
Plan specified in the Agreement.

 

1.12                           ELECTION FORM means the form or forms on which a
Participant elects to defer Compensation under this Plan and the Agreement
and/or on which the Participant makes certain other designations as required
under this Plan and the Agreement.

 

1.13                           ELIGIBLE EMPLOYEE means, for any Plan Year (or
applicable portion thereof), an employee of the Employer who is determined by
the Employer to be a member of a select group of management or highly
compensated employees of the Employer and who is designated to be an Eligible
Employee under the Plan as set forth in the Agreement.

 

Prior to the beginning of each Plan Year, the Employer shall notify those
individuals, if any, who will be Eligible Employees for the next Plan Year. If
the Employer determines that an individual first becomes an Eligible Employee
during a Plan Year, the Employer shall notify such individual of its
determination and the individual shall first become an Eligible Employee as of
the date of the notification.

 

1.14                           EMPLOYER means (individually or collectively, as
required by the context), the entity or entities that execute the Agreement as
the Employer (or affiliated employers), or any successors that adopt the Plan.

 

1.15                           EMPLOYER CONTRIBUTION CREDIT ACCOUNT is described
in Section 3.2.

 

2

--------------------------------------------------------------------------------


 

1.16                           EMPLOYER CONTRIBUTION CREDITS is described in
Section 3.2.

 

1.17                           ENTRY DATE with respect to an individual means
the first day of the pay period following the date on which the individual
becomes an Eligible Employee or the date(s) specified as Entry Date(s) in the
Adoption Agreement, if different.

 

1.18                           PARTICIPANT means any person so designated in
accordance with the provisions of Article 2, including, where appropriate
according to the context of the Plan, any former employee who is or may become
(or whose Beneficiaries may become) eligible to receive a benefit under the
Plan.

 

1.19                           PERFORMANCE-BASED COMPENSATION means that portion
(if any) of an Eligible Employee’s Compensation which is contingent on the
satisfaction of pre-established organizational or individual performance
criteria related to a performance period of at least 12 consecutive months, and
which meets the requirements for “performance-based compensation” under Code
section 409A, including the requirement that the performance criteria be
established in writing by not later than (i) 90 days after the commencement of
the period of service to which the criteria relates and (ii) the date the
outcome ceases to be substantially uncertain.

 

1.20                           PLAN means this Second Amended & Restated KEMET
Corporation Deferred Compensation Plan, as amended from time to time. The
Agreement and this plan document, in each case as amended from time to time,
shall constitute the terms of the Plan.

 

1.21                           PLAN YEAR means the twelve (12) month period
ending on the December 31 of each year during which the Plan is in effect.  The
Plan may experience a short Plan Year from its Effective Date until the
following December 31.

 

1.22                           SEPARATION FROM SERVICE means a complete
“separation from service” within the meaning of Code section 409A.

 

1.23                           SPECIFIED EMPLOYEE means, with respect to a
corporation any stock of which is publicly traded on an established securities
market or otherwise, a key employee, as defined in Code section 416(i) (without
regard to paragraph (5) of that section) to mean an employee of the Employer
who, at any time during the Plan Year, is (1) an officer of the Employer having
an annual compensation greater than one hundred thirty-five thousand dollars
($135,000) for 2005 (indexed for inflation in future years); (ii) a five-percent
(5%) owner of the Employer; or (iii) a one-percent (1%) owner of the Employer
having an annual compensation from the Employer of more than one hundred fifty
thousand dollars ($150,000).

 

1.24                           TRUST means (if a Trust is elected in the
Agreement and established) the Trust described in Article 11.

 

1.25                           TRUSTEE means (if a Trust is elected in the
Agreement and established) the trustee of the Trust described in Article 11.

 

3

--------------------------------------------------------------------------------


 

1.26                           VALUATION DATE means each day of each Plan Year.

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1                                 REQUIREMENTS.  Every Eligible Employee on
the Effective Date shall be eligible to become a Participant on the Effective
Date.  Every other Eligible Employee shall be eligible to become a Participant
on his or her first Entry Date.  No individual shall become a Participant,
however, if he or she is not an Eligible Employee on the date his or her
participation is to begin.

 

Participation in the Compensation Deferral portion of the Plan (if Compensation
Deferrals are elected in the Agreement) is voluntary.  In order to participate
in the Compensation Deferral portion of the Plan, an otherwise Eligible Employee
must make written application on an Election Form at such time and in such
manner as may be required by Section 3.1 and by the Employer and must agree to
make Compensation Deferrals as provided in Article 3.

 

Participation in the Employer Contribution Credit Account portion of the Plan
(if Employer Contribution Credits are elected in the Agreement) is automatic and
does not require a Participant’s election to participate.

 

2.2                                 RE-EMPLOYMENT.  Subject to Code section
409A, a Participant whose employment with the Employer is terminated shall
become a Participant in accordance with the provisions of Section 2.1.

 

2.3                                 CHANGE OF EMPLOYMENT CATEGORY.  During any
period in which a Participant remains in the employ of the Employer, but ceases
to be an Eligible Employee, he or she shall not be eligible to make further
Compensation Deferral elections or receive Employer Contribution Credits.

 

ARTICLE 3

CONTRIBUTIONS AND CREDITS

 

3.1                                 PARTICIPANT COMPENSATION DEFERRALS.  If
Compensation Deferrals are elected in the Agreement, subject to the remaining
paragraphs of this Section and in accordance with rules established by the
Employer and subject to such amount limitations as might be imposed by the
Employer in its discretion, a Participant may elect to defer Compensation which
is due to be earned and which would otherwise be paid to the Participant, in any
fixed periodic dollar amounts or percentages designated by the Participant. 
Amounts so deferred will be considered a Participant’s “Compensation
Deferrals.”  Except as provided below, a Participant shall make such
election(s) under this paragraph with respect to a coming twelve (12) month Plan
Year during the period beginning sixty days before the end of the Plan Year and
ending on the last day of the Plan Year, or during such other period as might be
established by the Employer, which period ends no later than the last day of the
Plan Year preceding the Plan Year in which the services giving rise to the
Compensation to be deferred are to be performed.

 

4

--------------------------------------------------------------------------------

 

In the case of the first Plan Year in which an Eligible Employee initially
becomes eligible to become a Participant (or again becomes eligible after having
been ineligible for at least 24 months), if and to the extent permitted by the
Employer, the Eligible Employee may make an irrevocable election, no later than
30 days after the date he or she becomes eligible to become a Participant, to
defer Compensation for services to be performed after the election.  For this
purpose, an election will be deemed to apply to bonus Compensation for services
performed after the election if the election applies to no more than an amount
equal to the total bonus for the performance period multiplied by the ratio of
the number of days remaining in the performance period after the election over
the total number of days in the performance period.

 

If and to the extent permitted by the Employer, a Participant may make an
election to defer that portion (if any) of his or her Compensation which
qualifies as Performance-Based Compensation no later than (and the election
shall become irrevocable no later than) six months prior to the last day of the
period over which the services giving rise to the Performance-Based Compensation
are performed (provided that the Participant performs services continuously from
the later of the beginning of the performance period or the date the performance
criteria are established through the date of the deferral election, and provided
further that in no event may an election to defer be made with respect to any
portion of the Performance-Based Compensation that has become reasonably
ascertainable, as defined under Code section 409A, prior to making the
election).

 

Compensation Deferrals shall be made through regular payroll deductions or
deferrals of bonuses, if applicable.  After the deadline for making a deferral
election for a Plan Year (as set forth above) has passed, the Participant may
not change or revoke his or her Compensation Deferral election until the
following Plan Year, except to the extent permitted by the Employer and under
Code section 409A upon a disability or a hardship distribution pursuant to
section 1.401(k)-1(d)(3) of the Treasury Regulations.  For purposes of this
paragraph only, “disability” means any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months.

 

Once made, a Compensation Deferral regular payroll deduction election shall
continue in force only for the Plan Year to which the election relates, unless
cancelled as provided above.  A Compensation Deferral bonus payment election
shall continue in force only for the bonus payment for which the election is
specifically effective, unless cancelled as provided above.

 

There shall be established and maintained by the Employer a separate
Compensation Deferral Account in the name of each Participant, which shall
become vested in the Participant as specified below, and to which shall be
credited or debited: (a) amounts equal to the Participant’s Compensation
Deferrals; and (b) any deemed earnings and losses allocated to the Compensation
Deferral Account.  Compensation Deferrals shall be deducted by the Employer from
the Compensation of the Participant and shall be credited to his or her
Compensation Deferral Account.

 

5

--------------------------------------------------------------------------------


 

A Participant shall at all times be 100% vested in amounts credited to his or
her Compensation Deferral Account.

 

If the Employer elects in the Agreement to link this Plan to the Employer’s
qualified retirement plan, a Participant may elect to defer Compensation which
is due to be earned by the Participant in any fixed periodic dollar or
percentage amount that does not exceed the limit with respect to elective
deferrals under Code section 402(g) in effect for the taxable year in which such
deferrals are made (not taking into account any catch-up contributions permitted
under Code section 414(v)).

 

3.2           EMPLOYER CONTRIBUTION CREDITS.  If Employer Contribution Credits
are elected in the Agreement, there shall be established and maintained a
separate Employer Contribution Credit Account in the name of each Participant. 
Each such Employer Contribution Credit Account shall be credited or debited, as
applicable, with (i) amounts equal to the Employer’s Contribution Credits, if
any, credited to that Account; and (ii) amounts equal to any deemed earnings and
losses (to the extent realized, based upon deemed fair market value of the
Account’s deemed assets as determined by the Employer, in its discretion)
allocated to that Account.

 

The Employer Contribution Credits credited to a Participant’s Employer
Contribution Credit Account for any particular Plan Year shall be an amount (if
any) identified in the Agreement.  The Employer shall credit such contributions
on behalf of such individuals, in such amounts and with such frequency as the
Board determines in its sole discretion.  A Participant shall become vested in
amounts credited to his or her Employer Contribution Credit Account according to
the vesting schedule established in the Agreement.

 

3.3           CONTRIBUTIONS TO THE TRUST.  The Employer may make such
contributions, if any, to the Trust (if any) maintained under Section 11.1 as
the Employer may determine in its sole discretion.

 

If elected in the Agreement, as soon as administratively feasible following the
end of each Plan Year (or as otherwise required by the Code), the Employer or
the Trustee, if any, shall transfer, on behalf of each Participant, from the
general assets of the Employer or the Trust, if any, to the trust established
for the Employer’s qualified retirement plan, an amount equal to the lesser of
(a) the maximum amount of pre-tax deferrals that the Participant could have made
to the Employer’s qualified retirement plan for that previous Plan Year, within
the limits imposed under the terms of the Employer’s qualified retirement plan
and the Code (including Code sections 402(g), 401(k) and 401(m)), or (b) the
amount of Compensation Deferrals the Participant actually deferred under the
terms of this Plan for that Plan Year; provided however, the Employer or the
Trustee shall not transfer any amounts attributable to earnings, and the Trustee
shall not transfer an amount of Compensation Deferrals that exceeds the limit
with respect to elective deferrals under Code section 402(g) in effect for the
taxable year for which such transfer occurs.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 4

ALLOCATION OF FUNDS

 

4.1           INVESTMENT AUTHORITY OVER ACCOUNT.

 

(a)           Participant Direction.  If elected in the Agreement, each
Participant shall have the right to direct the Employer as to how amounts in his
or her Compensation Deferral Account and/or Employer Contribution Credit Account
(as applicable) shall be deemed to be invested.

 

(b)           Employer Direction. If elected in the Agreement, the Employer (or
its designee) shall have the right to direct how amounts in a Participant’s
Compensation Deferral Account and/or Employer Contribution Credit Account (as
applicable) shall be deemed to be invested.

 

(c)           Update on Accounts to Reflect Investment Performance.  On a daily
basis, a Participant’s Account will be credited or debited to reflect the
Participant’s deemed pro rata portion of the value of each deemed investment
position maintained under the Plan.

 

4.2           ACCOUNTING FOR DISTRIBUTIONS.  As of the date of any distribution
under this Plan, the distribution made to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account. 
The amount of the distribution shall be charged on a pro rata basis against the
investments in which the Participant’s Account is deemed to be invested (or
shall be charged in any other manner acceptable to the Employer and directed by
the person or entity with investment authority over the Account).

 

The fact that an allocation has been made will not operate to vest in any
Participant any right, title or interest in any benefit under the Plan.  Vesting
shall occur only as provided in Article 3 and in the Agreement.

 

4.3           SEPARATE ACCOUNTS.  A separate bookkeeping account under the Plan
shall be established and maintained by the Employer to reflect the Account for
each Participant with bookkeeping sub-accounts to show separately the
Participant’s Compensation Deferral Account (if applicable) and the
Participant’s Employer Contribution Credit Account (if applicable).  Each
sub-account will separately account for the credits and debits described in
Article 3.

 

4.4           DEEMED INVESTMENT DIRECTIONS.  Subject to such limitations as may
from time to time be required by law, imposed by the Employer, the Trustee (if
applicable) or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Employer, the
person or entity having control over the investment of the Account (as
determined in the Agreement) will have the right to make the initial investment
election by submission of a written form or an electronic form via a web site. 
Each person or entity having control over the investment of an Account may give
the Employer a direction (in accordance with (a), below) as to how the
applicable Plan Account should be deemed to be invested among such categories of
deemed investments as may be made available by the Employer under this Plan,
which may be unlimited, at the Employer’s sole discretion.  Such direction shall
designate the percentage (in any whole percent multiples) of each portion of the
Participant’s Plan Accounts which is requested to

 

7

--------------------------------------------------------------------------------


 

be deemed to be invested in such categories of deemed investments, and shall be
subject to the following rules:

 

(a)           Any initial or subsequent deemed investment direction shall be in
writing, on a form supplied by and filed with the Employer, and/or, as required
or permitted by the Employer, shall be by oral designation and/or electronic
transmission designation.  A designation shall be effective as of the date
following the date the direction is received and accepted by the Employer on
which it would be reasonably practicable for the Employer to effect the
designation. Generally, any initial or subsequent deemed investment direction
shall be effective no later than the second business day after which the
investment direction is received.

 

(b)           All amounts credited to the Participant’s Account shall be deemed
to be invested in accordance with the then effective deemed investment
direction, and as of the effective date of any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective.  An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent investment direction form provided by and filed
with the Employer.

 

(c)           If the Employer receives an initial or revised deemed investment
direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the Participant completes a new investment direction.

 

(d)           If the Employer possesses (or is deemed to possess as provided in
(c), above) at any time directions as to the deemed investment of less than all
of a Participant’s Account, the Participant shall be deemed to have directed
that the undesignated portion of the Account be deemed to be invested in a fund
made available under the Plan as determined by the Employer in its discretion.

 

(e)           Each Participant, as a condition to his or her participation in
this Plan, agrees to indemnify and hold harmless the Employer and its agents and
representatives from any losses or damages of any kind relating to the deemed
investment of the Participant’s Account.

 

(f)            Each reference in this Section to a Participant shall be deemed
to include, where applicable, a reference to a Beneficiary of a deceased
Participant.

 

8

--------------------------------------------------------------------------------


 

4.5           EXPENSES AND TAXES.  Expenses, including Trustee fees (if any),
associated with the administration or operation of the Plan shall be paid by the
Employer from its general assets unless the Employer elects to charge such
expenses against the appropriate Participant’s Account or Participants’
Accounts.  Any taxes allocable to an Account (or portion thereof) maintained
under the Plan which are payable prior to the distribution of the Account (or
portion thereof), as determined by the Employer, shall be paid by the Employer
unless the Employer elects to charge such taxes against the appropriate
Participant’s Account or Participants’ Accounts.

 

ARTICLE 5

ENTITLEMENT TO BENEFITS

 

5.1           PAYMENT DATES.  This Section shall apply only as elected by the
Employer in the Agreement.

 

At the earlier of the time the Participant makes his or her initial Compensation
Deferral election or the time the Participant first has a legally binding right
to Employer Contribution Credits, a Participant shall elect to receive payment
of his or her vested Account, which payment will be valued and paid according to
the provisions of Article 6: (i) in the calendar year following the
Participant’s Separation from Service with the Employer; (ii) on a fixed payment
date or dates (the “Fixed Payment Date(s)”); (iii) at the earlier of the
preceding event or date(s); or (iv) at the earlier of ninety (90) days after a
Change in Control and one or more of the preceding events or date(s).

 

Notwithstanding the foregoing, if and when the Employer becomes a corporation
whose stock is publicly traded on an established securities market or otherwise,
any Participant who is a Specified Employee and who incurs a Separation from
Service with the Employer shall not be entitled to receive any portion of his or
her vested Account under this Section prior to the date which is at least six
(6) months after the date or his or her Separation from Service (or, if earlier,
his or her death).

 

Any Fixed Payment Date elected by a Participant must be a date no earlier than
the January 1 of the third calendar year after the calendar year in which the
earliest Compensation Deferrals and/or Employer Contribution Credits subject to
the Fixed Payment Date are to be made by or on behalf of the Participant (or, if
applicable, the January 1 of the third calendar year in which a new Compensation
Deferral and/or Employer Contribution Credit is made after the Participant has
received a distribution of his or her previously vested Account).  By way of
example, an Eligible Employee who enrolls as a Participant in the Plan in
November 2006 and who elects to defer Compensation to be earned during 2007 may
elect at that time as his or her initial Fixed Payment Date any date which is no
earlier than January 1, 2010, in which case the Participant’s vested Plan
Account as of December 31, 2009 (including his or her 2007, 2008 and 2009
Compensation Deferrals and/or Employer Contribution Credits, and any earnings on
those amounts) shall be paid on January 1, 2010.

 

If permitted by the Employer in the Agreement, any Fixed Payment Date may be
delayed, to a later Fixed Payment Date, so long as any election to delay the
date is made by the Participant at least twelve (12) months prior to the date on
which the distribution is to be made and

 

9

--------------------------------------------------------------------------------


 

such delay is at least five (5) full calendar years in length.  Such Fixed
Payment Date may not be accelerated, except as provided in the remaining
Sections of this Article.  Any election to change the Fixed Payment Date shall
not take effect for twelve (12) months after the date on which the election is
made.

 

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may elect the timing of distributions
during (i) 2007 (except that a Participant cannot in 2007 change payment
elections with respect to payments that the Participant would otherwise receive
in 2007, or in 2007 make an election that causes post-2007 scheduled payments to
be made in 2007) or (ii) 2008 (except that a Participant cannot in 2008 change
payment elections with respect to payments that the Participant would otherwise
receive in 2008, or in 2008 make an election that causes post-2008 scheduled
payments to be made in 2008), and such election shall not be treated as a change
in the form and timing of payment or an acceleration of payment.

 

5.2           UNFORESEEABLE EMERGENCY DISTRIBUTIONS.  If permitted by the
Employer in the Agreement, in the event the Participant incurs an unforeseeable
emergency, as defined below, the Participant may apply to the Employer for the
distribution of all or any part of his or her Account attributable to
Compensation Deferrals and/or fully vested Employer Contribution Credits. The
Employer shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution; provided, however, that such distribution
shall be permitted solely to the extent permitted under Code section 409A. Upon
a finding of unforeseeable emergency, the Employer shall direct that the
appropriate distribution is made to the Participant with respect to the
Participant’s vested Account in a lump sum payment.  In no event shall the
aggregate amount of the distribution exceed either the full value of the
Participant’s vested Account or the amount determined by the Employer to be
necessary to satisfy the unforeseeable emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of assets would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan. 
For purposes of this Section, the value of the Participant’s vested Account
shall be determined as of the date of the distribution.

 

For purposes of this Section, “unforeseeable emergency” means (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, beneficiary or a dependent (as
defined in Code section 152(a)) of the Participant, (b) loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined to exist by the Employer.  A distribution
may be made under this Section only with the consent of the Employer.

 

5.3           DEATH, DISABILITY.  Upon the Participant’s death or Disability,
the Participant’s vested Account shall be valued and paid to the Participant or
the Participant’s designated Beneficiary(ies), as applicable, as provided in
Article 6.

 

10

--------------------------------------------------------------------------------


 

5.4           FORFEITURES.  The vested portion of a Participant’s Plan Account
shall be payable as provided in this Article.  The unvested portion of such Plan
Account shall be forfeited and allocated in the manner described below. 
Forfeitures of Employer Contribution Credits may be used first to pay any
expenses payable by the Trust (if any) for the Plan Year and then shall be used
to reduce the Employer Contribution Credits, if any, for the Plan Year (or shall
be returned to the Employer if future Employer Contributions equal to the amount
of the forfeitures are not anticipated).

 

ARTICLE 6

DISTRIBUTION OF BENEFITS

 

6.1           AMOUNT.  A Participant (or his or her Beneficiary) shall be
entitled to receive a distribution (or commencement of distributions) in an
aggregate amount equal to the Participant’s vested Account.  If a Trust is
elected under the Agreement, any payment due under the terms of the Plan from
the Trust which is not paid by the Trust for any reason will be paid by the
Employer from its general assets.

 

6.2           METHOD OF PAYMENT.

 

(a)           Cash Payments. All payments under the Plan shall be made in cash.

 

(b)           Timing and Manner of Payment.  Except as otherwise provided in
this Plan, on the date or dates determined in accordance with Article 5, an
aggregate amount equal to the Participant’s vested Account will be paid by the
Trust or the Employer, as provided in Section 6.1 (and as elected in the
Agreement), in (i) a lump sum, or (ii) in up to ten annual installments
(adjusted for gains and losses), as selected by the Participant at the time he
or she makes his or her initial Compensation Deferral election or the time the
Participant first has a legally binding right to Employer Contribution Credits. 
If a Participant fails to designate properly the manner of payment of the
Participant’s benefit under the Plan, the Participant will be deemed to have
elected a lump sum payment.  If a Participant fails to designate properly the
timing of payment of the Participant’s benefit under the Plan, the Participant
will be deemed to have elected payment of his or her vested Account ninety (90)
days following Separation from Service (subject to the six month delay
rule described in Section 5.1).

 

Subject to Section 6.3 and if elected by the Employer in the Agreement, the
Participant may change his or her above-described timing and manner of payment
elections (or deemed elections) by submitting a new Election Form to the
Employer, provided that any such Election Form is submitted at least twelve (12)
months prior to the date on which the distribution is to be made (or commence)
and delays the distribution (or commencement of distributions) date at least
five (5) full calendar years from the previously scheduled distribution date. 
Any such election will not take effect for 12 months after it is made.

 

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may select the form of payment during
(i) 2007 (except that a

 

11

--------------------------------------------------------------------------------


 

Participant cannot in 2007 change payment elections with respect to payments
that the Participant would otherwise receive in 2007, or in 2007 make an
election that causes post-2007 scheduled payments to be made in 2007) or
(ii) 2008 (except that a Participant cannot in 2008 change payment elections
with respect to payments that the Participant would otherwise receive in 2008,
or in 2008 make an election that causes post-2008 scheduled payments to be made
in 2008), and such election shall not be treated as a change in the form and
timing of payment or an acceleration of payment.

 

If the whole or any part of a payment under this Plan is to be in installments,
the total to be so paid shall continue to be deemed to be invested pursuant to
Article 4 under such procedures as the Employer may establish, in which case any
deemed income, gain, loss or expense or tax allocable thereto (as determined by
the Employer, in its discretion) shall be reflected in the installment payments,
using such method for the calculation of the installments as the Employer shall
reasonably determine.

 

6.3           ACCELERATIONS.  Notwithstanding anything in the Plan to the
contrary, no change submitted on a Participant’s election form shall be accepted
by the Employer if the change accelerates the date on which distributions shall
be made to the Participant (except as otherwise permitted by Code section 409A)
and the Employer shall deny any change made to an election if the Employer
determines that the change violates the requirement under Code section 409A that
the first payment with respect to which such election is made be deferred for a
period of not less than five years from the date such payment would otherwise
have been made.

 

Notwithstanding the preceding, the Employer, in its discretion (without any
direct or indirect election on the part of any Participant), may accelerate a
distribution under the Plan to the extent permitted under Code section 409A
(e.g., Treas. Reg. 1.409A-3(j)(4)), including, but not limited to, making
payments necessary to comply with a domestic relations order, payments necessary
to comply with certain conflict of interest rules, and certain de minimis
payments related to the participant’s termination of his or her interest in the
plan.

 

6.4           DEATH OR DISABILITY BENEFITS.  If a Participant dies or becomes
Disabled before incurring a Separation from Service and before the commencement
of payments to the Participant under this Plan, the entire value of the
Participant’s vested Account shall be paid ninety (90) days following the
Participant’s death or Disability, as applicable, in a lump sum, to the
Participant or to the person or persons designated in accordance with
Section 7.1, as applicable.

 

Upon the death or Disability of a Participant after payments under this Plan
have begun but before he or she has received all payments to which he or she is
entitled under the Plan, the remaining benefit payments shall be paid ninety
(90) days following the Participant’s death or Disability, as applicable, in a
lump sum, to the Participant or the person or persons designated in accordance
with Section 7.1, as applicable.

 

6.5           DELAYS.  If the Employer reasonably anticipates that any payment
scheduled to be made under this Plan would jeopardize the ability of the
Employer to continue as a going concern if paid as scheduled, then the Employer
may defer that payment, provided the Employer treats payments to all similarly
situated Participants on a reasonably consistent basis.  In addition, the

 

12

--------------------------------------------------------------------------------


 

Employer may, in its discretion, delay a payment upon such other events and
conditions as the IRS may prescribe, provided the Employer treats payments to
all similarly situated Participants on a reasonably consistent basis.  Any
amounts deferred pursuant to this Section shall continue to be credited or
debited on the books of the Employer with additional amounts in accordance with
Article 4 above.  The amounts so deferred and amounts credited or debited
thereon shall be distributed to the Participant or his or her Beneficiary (in
the event of the Participant’s death) at the earliest possible date on which the
Employer reasonably anticipates that such violation or material harm would be
avoided or as otherwise prescribed by the IRS.

 

6.6           PAYMENT OF BENEFITS.  Any payment made under this Article 6 shall
be made no later than the later of (i) the last day of the calendar year in
which the payment event occurs, or, if later, the 15th day of the third calendar
month following the date of the payment event, or (ii) the last day of such
other, extended period as the IRS may prescribe, such as in the case of disputed
payments or refusals to pay, provided the conditions of such extension have been
satisfied.

 

ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

 

7.1           DESIGNATION OF BENEFICIARIES.  Each Participant from time to time
may designate any person or persons (who may be named contingently or
successively) to receive such benefits as may be payable under the Plan upon or
after the Participant’s death, and such designation may be changed from time to
time by the Participant by filing a new designation.  Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Employer, and will be effective only when filed in writing
with the Employer during the Participant’s lifetime.

 

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate.  In determining the existence or identity of anyone entitled to a death
benefit payment, the Employer may rely conclusively upon information supplied by
the Participant’s personal representative, executor or administrator.  If a
question arises as to the existence or identity of anyone entitled to receive a
benefit payment as aforesaid, or if a dispute arises with respect to any such
payment, then, notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute or direct the Trustee (if any) to distribute such
payment to the Participant’s estate without liability for any tax or other
consequences which might flow therefrom, or may take such other action as the
Employer deems to be appropriate.

 

7.2           INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES;
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES.  Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Employer’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan.  Neither the Trustee
nor the Employer shall be obliged to

 

13

--------------------------------------------------------------------------------

 

search for any Participant or Beneficiary beyond the sending of a registered
letter to the last known address.  If the Employer notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim the amount or make his or her location
known to the Employer within ninety (90) days of the latest date upon which the
payment could have been timely made in accordance with the terms of the Plan and
Code section 409A (unless, if not paid, the Participant or Beneficiary takes
further enforcement measures within one hundred eighty (180) days after such
latest date) then, except as otherwise required by law, the amount payable shall
be deemed to be a forfeiture.  If a benefit payable to an unlocated Participant
or Beneficiary is subject to escheat pursuant to applicable State law, neither
the Trustee nor the Employer shall be liable to any person for any payment made
in accordance with that law.

 

ARTICLE 8

ADMINISTRATION

 

8.1                                 ADMINISTRATIVE AUTHORITY.  Except as
otherwise specifically provided herein, the Employer shall be the Plan
administrator (the “Plan Administrator”) and shall have the sole responsibility
for and the sole control of the operation and administration of the Plan, and
shall have the power and authority to take all action and to make all decisions
and interpretations which may be necessary or appropriate in order to administer
and operate the Plan, including, without limiting the generality of the
foregoing, the power, duty and responsibility to:

 

(a)                                  Resolve and determine all disputes or
questions arising under the Plan, and to remedy any ambiguities, inconsistencies
or omissions in the Plan.

 

(b)                                 Adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan.

 

(c)                                  Implement the Plan in accordance with its
terms and the rules and regulations adopted as above.

 

(d)                                 Make determinations with respect to the
eligibility of any Eligible Employee as a Participant and make determinations
concerning the crediting of Plan Accounts.

 

(e)                                  Appoint any persons or firms, or otherwise
act to secure specialized advice or assistance, as it deems necessary or
desirable in connection with the administration and operation of the Plan, and
the Employer shall be entitled to rely conclusively upon, and shall be fully
protected in any action or omission taken by it in good faith reliance upon, the
advice or opinion of such firms or persons.  The Employer shall have the power
and authority to delegate from time to time by written instrument all or any
part of its duties, powers or responsibilities under the Plan, both ministerial
and discretionary, as it deems appropriate, to any person or committee, and in
the same manner to revoke any such delegation of duties, powers or
responsibilities.  Any action of such person or committee in the exercise of
such delegated duties, powers or responsibilities shall have the same force and
effect for all purposes under this Plan as if such action had been taken by the
Employer.  Further, the Employer may authorize one or more persons to execute
any certificate or document on behalf of the Employer, in which event any person
notified by the Employer of such authorization shall be entitled

 

14

--------------------------------------------------------------------------------


 

to accept and conclusively rely upon any such certificate or document executed
by such person as representing action by the Employer until such notified person
shall have been notified of the revocation of such authority.

 

8.2                                 LITIGATION.  Except as may be otherwise
required by law, in any action or judicial proceeding affecting the Plan, no
Participant or Beneficiary shall be entitled to any notice or service of
process, and any final judgment entered in such action shall be binding on all
persons interested in, or claiming under, the Plan.

 

8.3                                 CLAIMS PROCEDURE.  This Section 8.3 is based
on final regulations issued by the Department of Labor and published in the
Federal Register on November 21, 2000 and codified at section 2560.503-1 of the
Department of Labor Regulations.  If any provision of this Section 8.3 conflicts
with the requirements of those regulations, the requirements of those
regulations will prevail.

 

(a)                                  Initial Claim.  A Participant or
Beneficiary who believes he or she is entitled to any Benefit (a “Claimant”)
under this Plan may file a claim with the Plan Administrator.  The Plan
Administrator will review the claim itself or appoint another individual or
entity to review the claim.

 

(i)                                     Benefit Claims that do not Require a
Determination of Disability.  If the claim is for a benefit other than a
disability benefit, the Claimant will be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from the Plan Administrator or appointee of the Plan
Administrator before the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claim is filed.

 

(ii)                                  Disability Benefit Claims.  In the case of
a benefits claim that requires a determination by the Plan Administrator of a
Participant’s disability status, the Plan Administrator will notify the Claimant
of the Plan’s adverse benefit determination within a reasonable period of time,
but not later than forty-five (45) days after receipt of the claim.  If, due to
matters beyond the control of the Plan, the Plan Administrator needs additional
time to process a claim, the Claimant will be notified, within forty-five (45)
days after the Plan Administrator receives the claim, of those circumstances and
of when the Plan Administrator expects to make its decision but not beyond
seventy-five (75) days.  If, prior to the end of the extension period, due to
matters beyond the control of the Plan, a decision cannot be rendered within
that extension period, the period for making the determination may be extended
for up to one hundred five (105) days, provided that the Plan Administrator
notifies the Claimant of the circumstances requiring the extension and the date
as of which the Plan expects to render a decision.  The extension notice will
specifically explain the standards on which entitlement to a disability benefit
is based, the unresolved issues that prevent a decision on the claim and the
additional information needed from the Claimant to resolve those issues, and the
Claimant will be afforded at least forty-five (45) days within which to provide
the specified information.

 

15

--------------------------------------------------------------------------------


 

(iii)                               Manner and Content of Denial of Initial
Claims.  If the Plan Administrator denies a claim, it must provide to the
Claimant, in writing or by electronic communication:

 

(A)                              The specific reasons for the denial;

 

(B)                                A reference to the Plan provision or
insurance contract provision upon which the denial is based;

 

(C)                                A description of any additional information
or material that the Claimant must provide in order to perfect the claim;

 

(D)                               An explanation of why such additional material
or information is necessary;

 

(E)                                 Notice that the Claimant has a right to
request a review of the claim denial and information on the steps to be taken if
the Claimant wishes to request a review of the claim denial; and

 

(F)                                 A statement of the participant’s right to
bring a civil action under ERISA section 502(a) following a denial on review of
the initial denial.

 

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

 

(b)                                 Review Procedures.

 

(i)                                     Benefit Claims that do not Require a
Determination of Disability.  Except for claims requiring an independent
determination of a Participant’s disability status, a request for review of a
denied claim must be made in writing to the Plan Administrator within sixty (60)
days after receiving notice of denial.  The decision upon review will be made
within sixty (60) days after the Plan Administrator’s receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than one hundred
twenty (120) days after receipt of a request for review.  A notice of such an
extension must be provided to the Claimant within the initial sixty (60) day
period and must explain the special circumstances and provide an expected date
of decision.

 

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator.  The reviewer will
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  Disability Benefit Claims.  In addition to
having the right to review documents and submit comments as described in
(i) above, a Claimant whose claim for disability benefits requires an
independent determination by the Plan Administrator of the Participant’s
disability status has at least one hundred eighty (180) days following receipt
of a notification of an adverse benefit determination within which to request a
review of the initial determination.  In such cases, the review will meet the
following requirements:

 

(A)                              The Plan will provide a review that does not
afford deference to the initial adverse benefit determination and that is
conducted by an appropriate named fiduciary of the Plan who did not make the
initial determination that is the subject of the appeal, nor is a subordinate of
the individual who made the determination.

 

(B)                                The appropriate named fiduciary of the Plan
will consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment before
making a decision on review of any adverse initial determination based in whole
or in part on a medical judgment.  The professional engaged for purposes of a
consultation in the preceding sentence will not be an individual who was
consulted in connection with the initial determination that is the subject of
the appeal or the subordinate of any such individual.

 

(C)                                The Plan will identify to the Claimant the
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the review, without regard to whether the advice was relied upon
in making the benefit review determination.

 

(D)                               The decision on review will be made within
forty-five (45) days after the Plan Administrator’s receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than ninety (90)
days after receipt of a request for review.  A notice of such an extension must
be provided to the Claimant within the initial forty-five (45) day period and
must explain the special circumstances and provide an expected date of decision.

 

(iii)                               Manner and Content of Notice of Decision on
Review.  Upon completion of its review of an adverse initial claim
determination, the Plan Administrator will give the Claimant, in writing or by
electronic notification, a notice containing:

 

(A)                              its decision;

 

(B)                                the specific reasons for the decision;

 

(C)                                the relevant Plan provisions or insurance
contract provisions on which its decision is based;

 

17

--------------------------------------------------------------------------------


 

(D)                               a statement that the Claimant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all documents, records and other information in the Plan’s files which is
relevant to the Claimant’s claim for benefits;

 

(E)                                 a statement describing the Claimant’s right
to bring an action for judicial review under ERISA section 502(a); and

 

(F)                                 if an internal rule, guideline, protocol or
other similar criterion was relied upon in making the adverse determination on
review, a statement that a copy of the rule, guideline, protocol or other
similar criterion will be provided without charge to the Claimant upon request.

 

(c)                                  Calculation of Time Periods.  For purposes
of the time periods specified in this Section, the period of time during which a
benefit determination is required to be made begins at the time a claim is filed
in accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

(d)                                 Failure of Plan to Follow Procedures.  If
the Plan fails to follow the claims procedures required by this Section 8.3, a
Claimant shall be deemed to have exhausted the administrative remedies available
under the Plan and shall be entitled to pursue any available remedy under ERISA
section 502(a) on the basis that the Plan has failed to provide a reasonable
claims procedure that would yield a decision on the merits of the claim.

 

(e)                                  Failure of Claimant to Follow Procedures. 
A Claimant’s compliance with the foregoing provisions of this Section 8.3 is a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

 

ARTICLE 9

AMENDMENT

 

9.1                                 RIGHT TO AMEND.  Subject to Code section
409A, the Employer, by action of its Board, shall have the right to amend the
Plan, at any time and with respect to any provisions hereof, and all parties
hereto or claiming any interest under this Plan shall be bound by such
amendment; provided, however, that no such amendment shall deprive a Participant
or a Beneficiary of a benefit amount accrued prior to the date of the amendment.

 

9.2                                 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION
OF PLAN.  Notwithstanding the provisions of Section 9.1, the Plan may be amended
by the Employer at any time, retroactively if required, in the opinion of the
Employer, in order to ensure that the Plan is characterized as “top-hat” plan as
described under ERISA sections 201(2), 301(a)(3), and 401(a)(1), to ensure that
the Trust that may be established is characterized as a grantor trust as
described in Code sections 671 through 679, to conform the Plan to the
provisions of Code section 409A and to

 

18

--------------------------------------------------------------------------------


 

conform the Plan and Trust (if any) to the provisions and requirements of any
applicable law (including ERISA and the Code).  No such amendment shall be
considered prejudicial to any interest of a Participant or a Beneficiary in the
Plan.

 

ARTICLE 10

SUSPENSION OR TERMINATION OF THE PLAN

 

10.1                           EMPLOYER’S RIGHT TO SUSPEND PLAN.  The Employer
reserves the right to suspend the operation of the Plan for a fixed or
indeterminate period of time, by action of the Board.  In the event of a
suspension of the Plan, during the period of the suspension, the Employer shall
continue all aspects of the Plan other than allowing further Compensation
Deferral elections. Payments of distributions will continue to be made during
the period of the suspension in accordance with Articles 5 and 6.

 

10.2                           AUTOMATIC TERMINATION OF PLAN.  The Plan, but not
the Trust, automatically shall terminate upon the dissolution of the Employer,
or upon a merger into or consolidation with any other corporation or business
organization if there is a failure by the surviving corporation or business
organization to adopt specifically and agree to continue the Plan.  If the
merger or consolidation qualifies as a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation as defined in Treas. Reg. 1.409A-3(i)(5), the
Plan shall be liquidated upon such a termination in accordance with Treas. Reg.
1.409A-3(j)(4)(ix)(B).  If the Plan is not liquidated, payments of distributions
will continue to be made following the termination in accordance with Articles 5
and 6.

 

10.3                           TERMINATION AND LIQUIDATION OF THE PLAN.  The
Employer may terminate and liquidate the Plan in connection with a corporate
dissolution or approval by a bankruptcy court, certain change in control events,
or the termination and liquidation of all plans  that are required to be
aggregated, as described under Treas. Reg. 1.409A-3(j)(4)(ix).  Upon the date of
termination, the value of the vested Accounts of all affected Participants and
Beneficiaries shall be determined.  After deduction of estimated expenses in
liquidating and paying Plan benefits, vested Accounts shall be paid to
Participants and Beneficiaries in a lump sum distribution in accordance with
Treas. Reg. 1.409A-3(j)(4)(ix).

 

ARTICLE 11

THE TRUST

 

11.1                           ESTABLISHMENT OF TRUST.  If elected in the
Agreement, the Employer shall establish the Trust with the Trustee pursuant to
such terms and conditions as are set forth in the Trust agreement to be entered
into between the Employer and the Trustee or the Employer shall cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants’ interests in the Plan.  Any
such Trust shall be intended to be treated as a “grantor trust” under the Code
and the establishment of the Trust or the utilization of any existing Trust for
Plan benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 12

MISCELLANEOUS

 

12.1                           LIABILITY OF EMPLOYER; LIMITATIONS ON LIABILITY
OF EMPLOYER.  Notwithstanding anything herein that may suggest otherwise, the
Employer shall be solely liable for the payment of any benefits due under this
Plan.  However, neither the establishment of the Plan nor any modification
thereof, nor the creation of any Account under the Plan, nor the payment of any
benefits under the Plan shall be construed as giving to any Participant or other
person any legal or equitable right against the Employer or any officer or
employer thereof except as provided by law or by any Plan provision.  The
Employer shall not in any way guarantee any Participant’s Account from loss or
depreciation, whether caused by poor investment performance of a deemed
investment or the inability to realize upon an investment due to an insolvency
affecting an investment vehicle or any other reason.  In no event shall the
Employer or any successor, employee, officer, director or stockholder of the
Employer, be liable to any person on account of any claim arising by reason of
the provisions of the Plan or of any instrument or instruments implementing its
provisions, or for the failure of any Participant, Beneficiary or other person
to be entitled to any particular tax consequences with respect to the Plan, or
any credit or distribution under the Plan.

 

12.2                           CONSTRUCTION.  If any provision of the Plan is
held to be illegal or void, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but shall be fully severable, and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein; except to the extent that Code Section 409A requires
that this Section be disregarded because it purports to nullify Plan terms that
are not in compliance with Code section 409A.  For all purposes of the Plan,
where the context admits, the singular shall include the plural, and the plural
shall include the singular.  Headings of Articles and Sections herein are
inserted only for convenience of reference and are not to be considered in the
construction of the Plan.  The laws of the state of the Employer’s principal
place of business shall govern, control and determine all questions of law
arising with respect to the Plan and the interpretation and validity of its
respective provisions, except where those laws are preempted by the laws of the
United States.  Participation under the Plan will not give any Participant the
right to be retained in the service of the Employer, or any right or claim to
any benefit under the Plan unless such right or claim has specifically accrued
under the Plan.

 

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which is greater than the rights of a
general unsecured creditor of the Employer.

 

12.3                           SPENDTHRIFT PROVISION.  No amount payable to a
Participant or a Beneficiary under the Plan will, except as otherwise
specifically provided by law, be subject in any manner to anticipation,
alienation, attachment, garnishment, sale, transfer, assignment (either at law
or in equity), levy, execution, pledge, encumbrance, charge or any other legal
or equitable process, and any attempt to do so will be void; nor will any
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. Further,
subject to Code section 409A, (i) the withholding of taxes from Plan benefit
payments, (ii) the recovery under

 

20

--------------------------------------------------------------------------------


 

the Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.

 

12.4                           DISTRIBUTION TIMING.  This Section shall take
precedence over any other provision of the Plan or this Article 12 to the
contrary.  If the timing of any distribution would result in any tax or other
penalty (other than ordinarily payable Federal, state or local income or payroll
taxes), which tax or penalty can be avoided by payment of the distribution at a
later time, then the distribution shall be made on (or as soon as practicable
after) the first date on which such distribution can be made without such tax or
penalty; except to the extent that Code section 409A requires that this
Section 12.4 be disregarded because it purports to nullify Plan terms that are
not in compliance with Code section 409A.

 

12.5                           AGGREGATION OF EMPLOYERS.  If the Employer is a
member of a controlled group of corporations or a group of trades or business
under common control (as described in Code Section 414(b) or (c), but
substituting a 50% ownership level for the 80% level set forth in those Code
Sections), all members of the group shall be treated as a single Employer for
purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Code section 409A shall require.  For purposes
of Article 10, in the case of a change in control event, the entities to be
treated as a single Employer shall be determined immediately following the
change in control event.

 

12.6                           AGGREGATION OF PLANS.  If the Employer offers
other account balance deferred compensation plans in addition to the Plan, those
plans together with the Plan shall be treated as a single plan to the extent
required under Code section 409A for purposes of determining whether an Eligible
Employee may make a deferral election pursuant to Section 3.1 within thirty (30)
days of becoming eligible to participate in the Plan, for purposes of cashing
out de minimus amounts pursuant to Section 6.3 and for any other purposes under
the Plan as Code section 409A shall require.

 

12.7                           USERRA.  Notwithstanding anything herein to the
contrary, any distribution election provided to a Participant as necessary to
satisfy the requirements of the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended, shall be permissible hereunder.

 

12.8                           TAX WITHHOLDING.  All distributions under the
Plan are subject to any applicable tax withholding, as determined by the
Employer in its discretion.  The Employer shall have the right to deduct from a
Participant’s Compensation that is not being deferred under this Plan any
federal, state, local or employment taxes which it deems are required by law to
be withheld with respect to any Compensation Deferrals, vested Employer
Contribution Credits or Plan distributions.  If necessary, prior to the date a
Participant’s Compensation Deferral election becomes irrevocable pursuant to
Section 3.1, the Employer may reduce the Participant’s Compensation Deferrals in
order to comply with this Section.

 

21

--------------------------------------------------------------------------------


 

[Signature Page; Second Amended & Restated KEMET Corporation Deferred
Compensation Plan]

 

KEMET CORPORATION

KEMET ELECTRONICS CORPORATION

 

 

 

 

By:

/s/ LARRY MCADAMS

 

By:

/s/ LARRY MCADAMS

 

Larry McAdams

 

Larry McAdams

 

Vice President, Human Resources

 

Vice President, Human Resources

 

22

--------------------------------------------------------------------------------
